DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 5, 7 – 14, and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 and 14 – 17 of U.S. Patent No. 10,996,874. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent require all the limitations of the claims of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 – 6, 9, 12, 13, 15 – 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,320,757 (hereinafter Secker-Walker) in view of US Patent No. 10,423,558 (hereinafter Fukami), and further in view of US Patent No. 10,412,215 (hereinafter Moshir).
As per claims 1, 9, and 17, Secker-Walker teaches receiving user data from a user device (Secker-Walker; Figure 4 Item 110) via a data channel (Secker-Walker; Figure 4 Item 402); storing the user data in a data storage module (Secker-Walker; Col 6 Lines 16 – 19); receiving an access revocation message 
Secker-Walker does not explicitly teach that the access revocation message is encrypted and received via a request channel that is separate from the data channel; and decrypting the access revocation message.
However, Fukami teaches a communications system in which data is transmitted over a data channel (Fukami; Figure 1 Items 180, 182, and 186) and requests are transmitted over a separate request channel (Fukami; Figure 1 Items 170, 172, and 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Secker-Walker to include the separate data and command channels because doing so allows for higher throughput (Fukami; Col 1 Lines 27 – 35).
Secker-Walker in combination with Fukami does not teach wherein the access revocation message is encrypted and decrypting the access revocation message.
However, Moshir teaches a system in which an encrypted request to delete user data is first decrypted (Moshir; Col 34 Lines 2 – 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Secker-Walker in combination with Fukami to include the request encryption and decryption because doing so allows for enhanced system security (Moshir; Col 34 Lines 2 – 16).

As per claims 4, 12, and 20, Secker-Walker also teaches wherein the at least one action further comprises scrubbing one or more decryption keys from a keystore (Secker-Walker; Figure 4 Item 444).

As per claims 5 and 13, Secker-Walker also teaches assessing the success of the at least one action and reporting the state of a component effected by the action (Secker-Walker; Figure 4 Item 470).

As per claim 6, Moshir also teaches encrypting the access revocation message using a trapdoor secret index (Moshir; Col 24 Lines 49 – 59 “RSA encryption”).

As per claim 15, Moshir also teaches encrypting the access revocation message using a Pretty Good Privacy (PGP) scheme (Moshir; Col 24 Lines 49 – 59 – AES and RSA are examples of PGP encryption schemes).

As per claim 16, Moshir also teaches wherein the access revocation message is in JSON format (Moshir; Col 10 Lines 34 – 36).

Claims 2, 3, 10, 11, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,320,757 (hereinafter Secker-Walker) in view of US Patent No. 10,423,558 (hereinafter Fukami), further in view of US Patent No. 10,412,215 (hereinafter Moshir), and further in view of US Patent Application Publication No. 2019/0171829 (hereinafter Tackabury).
As per claims 2, 10, and 18, Secker-Walker in combination with Fukami and Moshir teaches the invention as described per claims 1, 9, and 17 (see rejection of claims 1, 9 and 17 above).
Secker-Walker in combination with Fukami and Moshir does not teach wherein the data storage module comprises a cryptcache and a clearcache, wherein each of the cryptcache and the clearcache 
However, Tackabury teaches a data storage system which includes a cryptcache (Tackabury; Figure 3 Item 312) and a clearcache (Tackabury; Figure 3 Item 310), wherein each of the cryptcache and the clearcache has an access time window defining an amount of time (Tackabury; Paragraph [0044]), wherein the user data is accessible during the access time window (Tackabury; Paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Secker-Walker in combination with Fukami and Moshir to include the cryptcache and clearcache because doing so allows for maintaining separate storage for encrypted and unencrypted data (Tackabury; Paragraph [0031]).

As per claims 3, 11, and 19, Secker-Walker also teaches wherein the at least one action comprises scrubbing one or more decryption keys from the cryptcache (Secker-Walker; Figure 4 Item 444).

Allowable Subject Matter
Claims 7, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the non-statutory double patenting rejection set forth above.  
The following is a statement of reasons for the indication of allowable subject matter:
Claims 7 and 8 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the non-statutory double patenting rejection set forth above, because the prior art of record fails to teach or suggest alone or in combination wherein the access revocation message comprises content including a name of a component effected by an action, an action, a timeout timing, an expected state, and a grouping of the action, as required by dependent claim 7, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches an access revocation message, but does not teach the details of the message contents required by dependent claim 7.
Claim 8 would also be allowable because of its dependence upon allowable dependent claim 7.

Claims 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming the non-statutory double patenting rejection set forth above, because the prior art of record fails to teach or suggest alone or in combination wherein assessing the success of the at least one action comprises checking an expected state of the component and a corresponding timeout timing to reach the expected state, as required by dependent claim 14, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches assessing the success of the at least one action, but does not teach the details required by dependent claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181